Brickman v New York City Tr. Auth. (2016 NY Slip Op 05441)





Brickman v New York City Tr. Auth.


2016 NY Slip Op 05441


Decided on July 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Brickman v New York City Tr. Auth.2016ny054411680 107976/11This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on July 7, 2016Mazzarelli, J.P., Friedman, Andrias, Webber, Gesmer, JJ.1680 107976/11[*1]David Brickman, as Executor of the Estate of Shirley Golombeck, Plaintiff,New York City Transit Authority, et al., Defendants-Respondents, Nderush Doci, Defendant-Appellant.McCabe, Collins, McGeough, Fowler, Levine & Nogan LLP, Carle Place (Allison J. Henig of counsel), for appellant.Lawrence Heisler, Brooklyn (Timothy J. O'Shaughnessy 
Order, Supreme Court, New York County (Michael D. Stallman, J.), entered January 20, 2016, which denied the motion of defendant Nderush Doci for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
Summary judgment was properly denied in this action where plaintiff's decedent fell and was injured when the bus on which she was a passenger was caused to suddenly stop when a vehicle allegedly operated by Doci cut off the bus. Doci's own testimony raises triable issues of fact as to whether he was the driver of the offending vehicle, as his testimony placed him in the area of the incident, at or near the time of its occurrence, and was substantially consistent with the account provided by defendant bus driver. Furthermore, since it was not the only evidence submitted in opposition to Doci's motion, Supreme Court properly considered the unauthenticated accident report purportedly 	prepared by the bus driver, which showed that the offending vehicle had Doci's license number, or one remarkably close to his (see O'Halloran v City of New York, 78 AD3d 536 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 7, 2016
DEPUTY CLERK